DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-13 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  


With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a product (apparatus claims 1-5), a process (method claims 9-13) and an article of manufacture (medium claim 17).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, an apparatus comprising: a plurality of sensors; a display; a speaker and at least one processor configured to: detect, through the plurality of sensors, a plurality of parameters of showing a plurality of states of the apparatus, identify a first difference value in at least one parameter among the plurality of parameters of the apparatus state between a current point of time and a first point of time earlier than the current point of time that constitute a first time section, identify a second difference value in the at least one parameter of the apparatus state between the first point of time and a second point of time earlier than the first point of time that constitute a second time section, identify a current change degree corresponding to a similarity between the first difference value and the second difference value, identify a degree of accumulated changes corresponding to a mean value of the similarities for a plurality of time sections including the first time section and the second time section before the current point of time, identify a difference between the current change degree and the degree of accumulated changes, based on the identified difference being identified to be greater than a preset threshold value, identify that change in the apparatus state is normal, based on the identified difference being identified to be not greater than the preset threshold value, identify that the change in the apparatus state is abnormal and based on the change in the apparatus state being identified to be abnormal, control at least one of the display or the speaker to carry out at least one of displaying a warning message or outputting at least one of a warning sound or a guide sound, wherein the at least one processor is further configured to generate a value in the at least one parameter of the apparatus state at the points of time by vectorizing pieces of detected information output from the plurality of sensors at a certain point of time. 
Claims 9 and 17 are a method and at least one non-transitory medium, which contain substantially similar claim language. 

In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements, besides a generic computing element, claimed are “a plurality of sensors”, “a display”, “a speaker”, “detect, through the plurality of sensors, a plurality of parameters of showing a plurality of states of the apparatus” and “control at least one of the display or the speaker to carry out at least 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a specific machine, other than generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data necessary using generic sensors which is the input for the mental process/math in the abstract idea; or generating an alert when a data output is abnormal. Based on these considerations, the additional elements in the claim do not 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. Further, for instance in Mullen et al (US 2014/0277916), paragraphs 62 and 66 and further Figure 9 illustrates how the additional elements of “a plurality of sensors”, “a display”, “a speaker”, and “…displaying a warning message or outputting at least one of a warning sound or a guide sound” are used in combination, and are well-known, routine and conventional. And additionally in Arimatsu et al (US 2016/0237654), in paragraph 88 and in element 101 in Figure 6 also shows these elements used in combination, and are well-known, routine and conventional.
Therefore, claims 1, 9 and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-5 and 10-13, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and 

Response to Arguments
Applicant’s amendments and arguments, filed June 15, 2021, with respect to the prior art rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-5, 9-13 and 17 has been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857     

/REGIS J BETSCH/Primary Examiner, Art Unit 2857